       Case 1:20-cv-00157-DMT-CRH Document 8 Filed 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Devin Lawrimore,                    )
                                    )    ORDER FOR MID-DISCOVERY
             Plaintiff,             )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
Equinor Energy Services, Inc.,      )
                                    )    Case No. 1:20-cv-157
             Defendant.             )
______________________________________________________________________________

       A mid-discovery status conference will be held before the magistrate judge on March 5, 2021

at 9:00 a.m. The conference will be conducted via telephone conference. To participate in the

conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 29th day of September, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
